 



EXHIBIT 10(T)
GENERAL MOTORS
DEFERRED COMPENSATION PLAN FOR EXECUTIVE EMPLOYEES
Table of Contents

              ARTICLE I     INTRODUCTION
 
           
 
    1.01     Name
 
    1.02     Purpose
 
    1.03     Effective Date
 
            ARTICLE II     DEFINITIONS
 
            ARTICLE III     ELIGIBILITY AND ELECTION TO DEFER
 
           
 
    3.01     Eligibility
 
    3.02     Deferral Amounts
 
    3.03     Election Timing
 
    3.04     Election to Defer
 
    3.05     Designation of Beneficiaries
 
            ARTICLE IV     ACCOUNTS AND INVESTMENT OPTIONS
 
           
 
    4.01     Establishment of Accounts
 
    4.02     Nature of Accounts and Earnings
 
    4.03     Investment Options
 
    4.04     Treatment of Deferrals
 
    4.05     Transfers Within an Account(s) Eligible for Multiple Investment
Options
 
            ARTICLE V     DISTRIBUTIONS
 
           
 
    5.01     Exclusive Entitlement to Distribution
 
    5.02     Timing of Valuation
 
    5.03     Six Month Delay of Distribution for Specified Employees
 
    5.04     Reduction of Distribution
 
    5.05     Form and Timing of Distributions
 
    5.06     Unscheduled Distributions, Forfeiture, and Financial Hardships
 
            ARTICLE VI     MISCELLANEOUS
 
           
 
    6.01     Plan Administration
 
    6.02     Appeal Procedure
 
    6.03     Rights Not Assignable
 
    6.04     Inability to Locate Participants and Beneficiaries
 
    6.05     Withholding Taxes
 
    6.06     Certain Rights Reserved
 
    6.07     Severability
 
    6.08     Titles and Headings Not to Control
 
    6.09     Governing Law
 
    6.10     Limitations
 
    6.11     Statements of Account
 
    6.12     Administrative Expense

1 of 13



--------------------------------------------------------------------------------



 



ARTICLE I
INTRODUCTION

1.01.   Name.       The Plan shall be known as the General Motors Deferred
Compensation Plan for Executive Employees.   1.02.   Purpose.       The purpose
of the Plan is to provide Eligible Employees the opportunity to defer receipt of
a portion of any of their Eligible Payment(s), including base salary, an Annual
Incentive Plan Award, Long-Term Incentive Plan Award, Cash-Based Restricted
Stock Unit Plan Award, and/or any other compensation related payment permitted
by the Plan Administrator in accordance with Section 3.03.   1.03.   Effective
Date.       The Plan as amended on November 13, 2007, shall be effective
January 1, 2008.

ARTICLE II
DEFINITIONS
Unless the context clearly indicates otherwise, the following terms, when used
in capitalized form in the Plan, shall have the meanings set forth below.

2.01.   Account. “Account” or “Accounts” shall mean the hypothetical book-entry
Retirement Account and Optional Account(s) established by General Motors for a
Participant with respect to a Participant’s Deferral.   2.02.   Annual Incentive
Plan. “Annual Incentive Plan” shall mean the General Motors 2007 Annual
Incentive Plan and any successor plan.   2.03.   Annual Incentive Plan Award.
“Annual Incentive Plan Award” shall mean any award granted under the Annual
Incentive Plan.   2.04.   Article. “Article” shall mean an article of the Plan.
  2.05.   Board. “Board” shall mean the Board of Directors of General Motors
Corporation.   2.06.   Cash-Based Restricted Stock Unit Plan. “Cash-Based
Restricted Stock Unit Plan” shall mean the General Motors 2007 Cash-Based
Restricted Stock Unit Plan and any successor plan.   2.07.   Code. “Code” shall
mean the Internal Revenue Code of 1986, as amended, or any successor statute
thereto.   2.08.   Committee. “Committee” shall mean the Executive Compensation
Committee of the Board.   2.09.   Corporation. “Corporation” shall mean General
Motors Corporation and its wholly owned and substantially wholly owned
subsidiaries.   2.10.   Deferral. “Deferral” shall mean the deferral with
respect to an Eligible Payment, elected by a Participant in accordance with
Section 3.03.   2.11.   Disability. “Disability” shall have the meaning
determined under Section 409A of the Code.   2.12.   Eligible Employee.
“Eligible Employee” shall mean a full time, active eligible executive employee
of the Corporation as chosen by the Plan Administrator.

2 of 13



--------------------------------------------------------------------------------



 



2.13.   Eligible Payment. “Eligible Payment” or “Eligible Payments” shall mean
base salary, an Annual Incentive Plan Award, a Long-Term Incentive Plan Award, a
Cash-Based Restricted Stock Unit Plan Award, and/or any other compensation
payment permitted by the Plan Administrator to be deferred during a designated
election period.   2.14.   Financial Hardship. “Financial Hardship” shall mean a
reason given by a Participant for a withdrawal that (1) is necessary to meet the
Participant’s immediate and heavy financial needs, (2) is for an amount required
to meet such immediate financial need created by the hardship, and (3) is for an
amount not reasonably available to the Participant from other resources.   2.15.
  Long-Term Incentive Plan Award. “Long-Term Incentive Plan Award” shall mean
any award granted under the General Motors 2007 Long-Term Incentive Plan and any
successor plan.   2.16.   Optional Account. “Optional Account” shall mean an
Account established by a Participant for distribution at a point in time
designated by the Participant before the Participant’s Separation from Service.
  2.17.   Participant. “Participant” shall mean each Eligible Employee who makes
an election pursuant to Section 3.03 and maintains an Account(s) pursuant to
Section 4.01.   2.18.   Person. “Person” shall mean any individual, firm,
corporation, partnership, joint venture, association, trust, or other entity.  
2.19.   Plan. “Plan” shall mean the General Motors Deferred Compensation Plan
for Executive Employees, as it may be amended from time to time.   2.20.   Plan
Administrator. “Plan Administrator” shall mean General Motors or such other
Person designated by the Committee to serve as administrator of the Plan. The
address of the Plan Administrator is:

300 Renaissance Center
Mail Code 482-C32-C66
Detroit, MI 48265-3000

2.21.   Plan Year. “Plan Year” shall mean each calendar year that the Plan is in
effect.   2.22.   Retirement Account. “Retirement Account” shall mean the
Account established for distribution upon the Participant’s Separation from
Service.   2.23.   S-SPP. “S-SPP” shall mean the General Motors Savings-Stock
Purchase Program for Salaried Employees in the United States, as amended from
time to time.   2.24.   Section. “Section” shall mean a section of the Plan.  
2.25.   Separation from Service. “Separation from Service” shall mean a
separation from service as set forth in Section 409A of the Code for any reason
other than death or Disability.   2.26.   Specified Employee. “Specified
Employee” shall mean a Participant who meets the definition set forth in section
409A of the Code and as determined under the criteria established by the
Committee.   2.27.   Unforeseeable Emergency. “Unforeseeable Emergency” shall
mean a reason given by a Participant for withdrawal that is within the meaning
of Section 409A of the Code as a severe financial hardship to the Participant
resulting from: (1) an illness or accident of the Participant, spouse, or
eligible dependent, (2) the loss of the Participant’s property due to casualty,
or (3) a similar extraordinary and unforeseeable circumstance resulting from
events beyond the control of the Participant.   2.28.   Valuation Date.
“Valuation Date” shall mean the last business day of the month preceding a
distribution.

3 of 13



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY AND ELECTION TO DEFER

3.01.   Eligibility.       Eligible Employees shall be eligible to make the
elections described in this Article III.   3.02.   Deferral Amounts.

  (a)   Each Participant shall be eligible to defer pursuant to the terms of
this Plan a minimum of 5%, and up to a maximum of 100%, of an Annual Incentive
Plan Award, Long-Term Incentive Plan Award, and/or a Cash-Based Restricted Stock
Unit Plan Award, provided that any such Deferral must be made in multiples of 5%
or any other increment as permitted by the Plan Administrator.     (b)  
Deferral elections relating to compensation other than Annual Incentive Plan,
Long-Term Incentive Plan, and Cash-Based Restricted Stock Unit Plan Awards may
be permitted by the Plan Administrator from time to time, and will be
communicated to eligible participants by Prospectus in sufficient time to make
such elections.

3.03.   Election Timing.

  (a)   Initial deferral elections for (1) Annual Incentive Plan Awards, and
other performance-based Eligible Payments must be made six months before the end
of the performance period covered by the award (but in no event after an award
or Eligible Payment becomes readily ascertainable), and initial deferral
elections for (2) Cash-Based Restricted Stock Unit Plan Awards and other
nonperformance-based Eligible Payments must be made before the close of the
calendar year preceding the calendar year(s) a Participant’s services are
performed.     (b)   The Plan Administrator shall determine whether an initial
deferral election may be made within 30 days after the date an employee first
becomes an Eligible Employee under the Plan. Such an election shall apply only
with respect to compensation paid for services performed after the election. The
Plan Administrator shall determine whether a former Plan Participant may make a
deferral election under this subsection.     (c)   The Plan Administrator may
provide a Participant a subsequent election to defer a distribution under
Article V attributable to deferrals made after 2004. A subsequent election to
defer may only be made provided (1) the subsequent election will not take effect
for at least 12 months after the date the subsequential election is made, (2)
the first distribution made (other than for death, Disability or Unforeseeable
Emergency) pursuant to the subsequent election is payable more than 5 years
after the date such payment would otherwise have been made, and (3) the election
is made not less than twelve months before the date such payment would otherwise
be made. For purposes of this Section 3.03, all distributions, including
installment distributions, shall be treated as separate payments under
Section 409A of the Code.

4 of 13



--------------------------------------------------------------------------------



 



3.04.   Election to Defer.

  (a)   A Participant who wishes to defer all or part of an Eligible Payment
shall submit an election to the Plan Administrator or its agent that satisfies
each of the requirements set forth in paragraphs (1) through (6) below:        
(1) Deadline for Submitted Election. An election with respect to a Deferral
shall be submitted on or before 5:00 p.m. (Eastern Time) on the last business
day of the Deferral election period chosen by the Plan Administrator.        
(2) Form of Election. A Participant’s Deferral election shall be submitted to
the Plan Administrator in writing, electronically, or telephonically, as
approved by the Plan Administrator.         (3) Amount of Deferral. Subject to
Section 3.02, the Deferral election shall specify the percentage of the
Participant’s Eligible Payment that the Participant wishes to defer.         (4)
Selection of Accounts and Distributions. The Deferral election shall specify the
Account(s) established under Section 4.01 that shall be credited with the
amounts deferred by the Participant. The deferral election also shall specify
the year the distribution shall be made from such Accounts pursuant to
Article V, and whether the distribution is to be made, in the event of the
Retirement Account, in a lump sum or installments. Installment distributions
shall be permitted only in the case of a Separation from Service after age 55
with 10 years of service.         (5) Selection of Investment Options. The
Deferral election shall specify the Participant’s selection of the investment
option(s) established pursuant to Section 4.03. The returns on the Deferral(s)
will be calculated as if invested in the investment option(s) selected by the
Participant as provided in Article IV.         (6) Election Irrevocable. Except
as otherwise specifically provided in the Plan the Deferral amount and the
distribution commencement date(s) elected by a Participant with respect to a
Deferral in accordance with paragraphs (3) through (5) above are irrevocable and
are not subject to modification at any time.     (b)   The Plan Administrator
may from time to time establish Accounts on behalf of an executive and make
compensation payments on behalf of such executive directly into such Accounts,
subject to the terms of the Plan despite the absence of an election to defer.

3.05.   Designation of Beneficiaries.       A Participant with a Deferral
pursuant to Section 3.04 may designate one or more beneficiaries. In the absence
of designation of one or more beneficiaries under this Section 3.05, the
beneficiaries for a Participant’s Plan Account(s) will be the same as the
beneficiaries chosen for the General Motors incentive plans. Notwithstanding
Section 3.04(a)(6), a Participant may, at any time, revoke a prior designation
of beneficiaries and make a new designation pursuant to this Section 3.05. Any
such designation or revocation shall be in writing and shall be submitted to the
Plan Administrator prior to the Participant’s death in such form and in such
manner as is acceptable to the Plan Administrator.

5 of 13



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNTS AND INVESTMENT OPTIONS

4.01.   Establishment of Accounts.       The Corporation shall maintain separate
bookkeeping accounts, hypothetical in nature, for each Participant. The Plan
Administrator has the sole discretion to determine the number of Accounts
available for Deferrals under the Plan. Unless otherwise determined by the Plan
Administrator, each Participant shall be entitled to establish up to three
separate Accounts for each Eligible Payment. For each Eligible Payment, one such
Account must be established for distribution upon the Participant’s Separation
from Service (the Retirement Account) and two additional Accounts may be
established (the Optional Accounts) and shall be payable pursuant to
Section 5.05 upon the earlier of the Participant’s Separation from Service or a
specific year selected by the Participant. The year selected by the Participant
for distribution of an Optional Account must be no sooner than the third
calendar year after the calendar year during which an amount would otherwise
have been paid. Such Accounts shall be credited with the earnings (or losses) on
such Deferrals. At no time may a Participant have more than three Accounts
outstanding at any one time for each Eligible Payment.   4.02.   Nature of
Accounts and Earnings.       Each Account and the related Deferrals and returns
thereon under this Article IV shall be hypothetical in nature and shall be
maintained by the Corporation for bookkeeping purposes only. The Accounts
established under the Plan shall hold no actual funds or assets. The right of
any Person to receive one or more distributions under the terms of the Plan
shall be an unsecured claim against the general assets of the Corporation. Any
liability of the Corporation to any Participant, former Participant, or
beneficiary with respect to a right to a distribution shall be based solely upon
contractual obligations created by the Plan. Neither the Corporation, the Board,
the Committee, the Plan Administrator, nor any other Person shall be deemed to
be a trustee of any amounts to be paid under the Plan. Nothing contained in the
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Corporation and a Participant or any other Person except and only to the
extent required by law.   4.03   Investment Options.       (a) General. The Plan
Administrator has the sole discretion to determine the investment options
available as the measurement mechanism for Deferrals under the Plan, the manner
and extent to which elections may be made, the method of valuing the various
investment options and Account(s) and the method of crediting the Account(s)
with, or making other adjustments as a result of dividend equivalents, interest
equivalents or other earnings, losses, or returns on such Accounts.       (b)
Investment Options for Eligible Payments Initially Payable in Cash. Unless
otherwise determined by the Plan Administrator, the investment options available
as the measurement mechanism for Deferrals of Eligible Payments initially
payable in cash shall be:

  (1)   120% of 10-Year United States Treasury Notes — The crediting rate for
this investment option will be set annually in January. It will be based on 120%
of the twelve-month average of closing rates of the first trading day of the
preceding twelve months of the 10-Year United States Treasury Notes.     (2)  
GM $1-2/3 Common Stock — The investment returns for this option will be based on
the price performance of GM $1-2/3 Common Stock and the dividends thereon.    
(3)   Promark Income Fund — The crediting rate for this option will be based on
the performance of this investment fund option currently available in the S-SPP.
    (4)   Pyramis Strategic Balanced Commingled Pool — The investment returns
for this option will be based on the performance of this investment option
currently available in the S-SPP.

6 of 13



--------------------------------------------------------------------------------



 



  (5)   Promark Large Cap Index Fund — The investment returns for this option
will be based on the performance of this investment fund option currently
available in the S-SPP.     (6)   Fidelity Emerging Markets Fund — The
investment returns for this option will be based on the performance of this
investment fund option currently available in the S-SPP.     (7)   Fidelity
Contrafund — The investment returns for this option will be based on the
performance of this investment fund option currently available in the S-SPP.    
(8)   Fidelity Diversified International Fund — The investment returns for this
option will be based on the performance of this investment fund option currently
available in the S-SPP.

    (c) Investment Option for Eligible Payments Initially Payable in Stock.
Unless otherwise determined by the Plan Administrator, the investment option
available as the measurement mechanism for Deferrals of Eligible Payments
initially payable in stock shall be:

  (1)   GM $1-2/3 Common Stock — The crediting rate for this investment option
will be based on the price performance of GM $1-2/3 Common Stock and the
dividends thereon.

    (d) Valuing of Investment Options. Unless otherwise determined by the Plan
Administrator, the methodology for valuing the various investment options and
the Account(s) and for calculating amounts to be credited or debited or other
adjustments, including transfers between investment options for Deferrals with
multiple investment options to any Account(s) with respect to any investment
options, shall be the same as that used under the S-SPP. The investment options
and the Account(s) shall be revalued on a daily basis.       (e) No Ownership
Rights. Investment options available under the Plan shall be used solely for
measuring the value of the Account(s) and accounting, on a book entry basis, as
if the deferred amounts had been invested in actual investments, but no such
investments shall be made on behalf of Participants. Participants shall not have
any voting rights or any other ownership rights with respect to the investment
options selected as the measuring mechanism for their Account(s).

4.04   Treatment of Deferrals.       The returns on the Deferral(s) shall be
calculated as if invested in the investment options selected by the Participant.
For Account(s) with multiple investment options, any investment option elections
made by a Participant shall remain in effect until changed by the Participant;
and unless otherwise determined by the Plan Administrator, any Participant may
change his or her investment option election or transfer deferred amounts
between investment options pursuant to Section 4.05.       Each Participant is
solely responsible for the selection of his or her investment options. General
Motors, the Plan Administrator and other employees and agents of the Corporation
are not empowered to advise a Participant as to the manner in which investments
should be made. The fact that an investment option is available for investment
under the Plan shall not be construed as a recommendation for investment in that
option. It should be noted that market value and the rate of return on each
investment option will fluctuate over time and in varying degrees. Accordingly,
the proceeds, if any, realized from such investments will depend on the
prevailing market value of the investments at a particular time, which may be
more or less than the amount expended initially. There is no assurance that any
of the investment options will achieve their objectives.   4.05   Transfers
Within an Account(s) Eligible for Multiple Investment Options.       (a)
General. A Participant, or the legal beneficiary or legal representative of a
deceased Participant, may transfer amounts credited to an Account(s) among the
investment options available under the Plan for such

7 of 13



--------------------------------------------------------------------------------



 



    Account. No transfers relating to a particular Deferral may occur on or
after the scheduled distribution date for the Deferral.       (b) Timing. A
Participant may request a transfer from one investment option to another on any
business day and such transfer shall be effective at the close of business of
the New York Stock Exchange (normally 4:00 p.m. Eastern time) on the business
day on which the Participant’s transfer request is received and confirmed by the
Plan Administrator. If a transfer request is received and confirmed after the
close of business of the New York Stock Exchange (normally 4:00 p.m. Eastern
time) or on a weekend or holiday observed by the New York Stock Exchange, it
will become effective on the next business day.       (c) Amount of Transfer.
Any transfer shall be in a specified whole percentage of the amounts contained
in the investment option from which the transfer is being made.       (d)
Securities Laws. Transfers by Participants between investment options are
subject to the Corporation’s insider trading policy and are subject to
applicable Federal securities laws.

ARTICLE V
DISTRIBUTIONS

5.01.   Exclusive Entitlement to Distribution.       A Participant’s Deferral
pursuant to Section 3.04 shall constitute a waiver of such Participant’s right
to receive the amount deferred and an agreement to receive in lieu thereof the
amounts payable to such Participant at the times and in the amounts specified in
this Article V. No other amounts shall be due under the Plan, or otherwise as a
result of a Participant’s Deferral pursuant to Section 3.04.   5.02.   Timing of
Valuation.       The timing of the valuation of the amount of any distribution
pursuant to Article V shall be the Valuation Date.   5.03.   Six Month Delay of
Distribution for Specified Employees.       For distributions of Deferrals (plus
earnings) made after December 31, 2004, Specified Employees shall not be
entitled to be paid any portion of such distribution payable on account of a
Separation from Service until the expiration of six months from date of
separation (or, if earlier, death). The value of the distribution (without
interest) shall be payable on the first day of the seventh full month following
termination.   5.04.   Reduction of Distribution.       For distributions under
this Article V attributable to deferrals made prior to January 1, 2005, the
amount shall be reduced by the amount that a Participant owes the Corporation,
or any subsidiary thereof, due to any reason, including taxes, benefit
overpayments, wage overpayments, hypothetical taxes related to the International
Assignment Services tax equalization program, and amounts due under all
Corporation incentive compensation plans. For distributions under this Article V
attributable to deferrals made after December 31, 2004, the reduction contained
in the prior sentence shall be limited to $5,000 a year. Any liability owed by
the Participant to the Corporation will be reduced by such amount withheld by
the Corporation pursuant to this Section 5.04.   5.05.   Form and Timing of
Distributions.

  (a)   Distributions from Accounts will be made in the same form as the initial
Eligible Payment would have been paid out but for a Deferral. Eligible Payments
initially payable in cash will be distributed in cash and Eligible Payments
initially payable in stock will be distributed in stock.

8 of 13



--------------------------------------------------------------------------------



 



  (b)   A Participant may elect a distribution from the following choices with
respect to the Retirement Account.

  (1)   Lump Sum. Absent an election under (2) below for eligible installment
distributions after age 55 with 10 years of service, a Participant shall receive
a distribution with respect to the Retirement Account in a lump sum. The lump
sum shall be payable to the Participant as soon as practicable after a
Separation from Service, but no later than 90 days after such Separation, except
as provided in Section 5.03. The lump sum shall equal the balance in the
Participant’s Retirement Account determined as of the Valuation Date preceding
the Participant’s Separation from Service.     (2)   Installments. A Participant
may elect to receive a distribution with respect to the Retirement Account in
annual installments for a period of five or ten years (or any other schedule as
determined by the Plan Administrator) as elected by the Participant. The annual
installments shall be payable to the Participant beginning as soon as
practicable after a Separation from Service after age 55 with 10 years of
service (as determined under the GM S-SPP), but no later than 90 days after such
Separation, except as provided in Section 5.03. If annual installments are
elected, the amount of the first payment shall be a fraction of the value of the
Participant’s Account as of the Valuation Date, the numerator of which is one
and the denominator of which is the total number of installments elected. The
amount of each subsequent payment shall be a fraction of the value as of the
Valuation Date, the numerator of which is one and the denominator of which is
the total number of installments elected minus the number of installments
previously paid.

  (c)   In the case of a distribution from an Optional Account, such
distribution shall be made upon the earlier of the Participant’s Separation from
Service or the specific year selected by the Participant and shall be paid as a
lump sum as soon as practicable after a Separation from Service, but no later
than 90 days after such Separation, or within the specific year selected by the
Participant. The lump sum shall equal the balance in the Participant’s Optional
Account determined as of the Valuation Date.     (d)   In the case of a
Participant’s Separation from Service prior to age 55 with 10 years of service
(as determined under the GM S-SPP), all Accounts will be distributed as a lump
sum as soon as practicable after a Separation from Service, but no later than
90 days after such Separation, except as provided in Section 5.03. The lump sum
shall equal the balance in the Participant’s Accounts determined as of the
Valuation Date.     (e)   In the case of a Participant’s death, all Accounts
shall be distributed as a lump sum as soon as practical, but no later than
90 days after the date of death, or if elected at the time of Deferral,
installment distributions. The lump sum shall equal the balance in the
Participant’s Account(s) determined as of the Valuation Date. If annual
installments are elected, the amount of the first payment shall be a fraction of
the value of the Participant’s Account(s) as of the Valuation Date prior to
payment, the numerator of which is one and the denominator of which is the total
number of installments elected. The amount of each subsequent payment shall be a
fraction of the value as of the last Valuation Date prior to payment, the
numerator of which is one and the denominator of which is the total number of
installments elected minus the number of installments previously paid.     (f)  
In the case of a Participant’s Disability, all Accounts shall be distributed as
a lump sum no later than 90 days following the Participant’s completion of
twelve months on a Corporation approved disability leave of absence.

5.06.   Unscheduled Distributions, Forfeiture, and Financial Hardships.

  (a)   For Eligible Payments (initial amount plus earnings) deferred into a
Participant’s Account before January 1, 2005, a Participant may elect, with the
prior written consent of the Plan Administrator or its designated agent, to make
an unscheduled withdrawal from an Account by selecting an amount by which the
Account is to be reduced. The amount distributed to the Participant shall be 90%
of the withdrawal amount requested, as determined by the Plan Administrator.
Such distribution shall be paid to the Participant not later than 60 days
following the filing of such election. If a Participant receives a

9 of 13



--------------------------------------------------------------------------------



 



      distribution pursuant to this subsection, the remaining 10% requested but
not distributed shall be permanently forfeited to the Corporation and shall not
be paid to, or in respect of, the Participant. In addition to the forfeiture
provided immediately above, a Participant receiving a distribution under this
subsection shall not be permitted to make any contributions to the Plan during
the 12 months following the month in which the election to make the unscheduled
distribution is made.     (b)   A Participant shall be allowed to take a
distribution under this subsection (b) from one or more Accounts only with the
prior written consent of the Plan Administrator and the Vice President of Global
Human Resources. For distributions of Deferrals (plus earnings) made prior to
January 1, 2005, the Participant must incur a sudden and unforeseen Financial
Hardship. For distributions of Deferrals (plus earnings) made after December 31,
2004, the Participant must incur an Unforeseeable Emergency. A Participant shall
be able to apply to withdraw the amount needed for the Financial Hardship or
Unforeseeable Emergency up to the balance in the Participant’s Account(s). If
approved by the Plan Administrator and the Vice President of Global Human
Resources, such distribution shall be determined based on the Valuation Date and
be paid to the Participant not later than 60 days following the filing of such
election. A Participant receiving a distribution under this subsection shall not
be permitted to make any contributions to the Plan during the 12 months
following the month in which the Financial Hardship or Unforeseeable Emergency
distribution is made.     (c)   Distributions pursuant to Sections 5.06(a) and
(b) shall be in the same form as the initial Eligible Payment. Eligible Payments
initially payable in cash will be distributed in cash and Eligible Payments
initially payable in stock will be distributed in stock.     (d)   The Plan
Administrator may cause a deferred distribution to be accelerated and paid at an
earlier date, provided such accelerated payment is not inconsistent with
Section 6.01(c). Such accelerated payments shall include:

  (1)   Pursuant to the terms of a Qualified Domestic Relations Order, as
defined in Section 414(p) of the Code;     (2)   To comply with an ethics
agreement with the federal government, or to avoid a violation of any domestic
or foreign ethics law or conflicts law;     (3)   To pay the Participant an
amount required to be included in income due to a failure of the Plan to comply
with Section 409A of the Code;     (4)   Upon termination of the Plan;     (5)  
To pay state, local or foreign taxes arising from participation in the Plan; and
    (6)   To settle a bona fide dispute as to a Participant’s right to a Plan
distribution

ARTICLE VI
MISCELLANEOUS

6.01.   Plan Administration.

  (a)   In General. The Committee has full power, authority, and discretion to
construe, interpret, and administer the Plan. Unless otherwise specifically
provided in the Plan, the Committee may delegate to the Plan Administrator all
authority granted with respect to the Plan. Except to the extent provided
otherwise: (1) the Plan Administrator shall have the discretionary authority to
interpret, apply and construe the Plan and to decide any and all matters arising
under the Plan, including without limitation the right to determine eligibility
for participation, investment options, the method of valuing investment options
and Plan accounts, the method of crediting Plan Accounts with, or making
adjustments

10 of 13



--------------------------------------------------------------------------------



 



      as a result of, dividend and interest equivalents or returns on such
Accounts, benefits, and other rights under the Plan; the right to determine
whether any election or notice requirement or other administrative procedure
under the Plan has been adequately observed; the right to remedy possible
ambiguities, inconsistencies, or omissions by general rule or particular
decision; and the right otherwise to interpret the Plan in accordance with its
terms; and (2) the Plan Administrator’s determination on any and all questions
arising out of the interpretation or administration of the Plan shall be final,
conclusive, and binding on all parties.     (b)   Amendment, Suspension, and
Termination of Plan. The Committee may amend, suspend, or terminate the Plan at
any time. In addition, the Committee may also, at any time, terminate in whole
or in part any Account(s) and make an immediate lump sum distribution of the
amounts in such Account(s) to the Participants affected thereby. The Committee
shall not amend, suspend, or terminate the Plan or Account(s) if such action
would result in tax and penalties under Section 409A of the Code. Further, the
Corporation shall not be liable to Participants for an inadvertent violation of
Section 409A of the Code. Upon termination or suspension of the Plan, all
amounts deferred before the date of termination or suspension, and any rights to
distributions with respect to such deferred amounts, shall continue to be
governed by the provisions of the Plan, subject to Section 6.01(b).
Notwithstanding anything to the contrary in this subsection (b), no amendment,
suspension, or termination of the Plan shall reduce the benefits under the Plan
which have accrued to the Participant prior to the date of such amendment,
suspension, or termination.     (c)   Internal Revenue Code Section 409A
Compliance. The Plan is intended to comply with Section 409A of the Code and any
ambiguity shall be interpreted to fulfill that intent. Notwithstanding any
provision of this Plan, no Plan elections, modification, or distributions will
be allowed or implemented if they would cause an otherwise eligible Plan
Participant to be subject to tax (including interest and penalties) under
Section 409A of the Code. Further, the Corporation shall not be liable to
Participants for an inadvertent violation of Section 409A of the Code.

6.02.   Appeal Procedure.       A claimant who has been denied a claim for
benefits under the Plan, in whole or in part, may, within a period of 60 days
following receipt of the denial, request a review of such denial by the Plan
Administrator by filing a written notice with the Plan Administrator or its
designate. In connection with an appeal, the claimant (or his or her authorized
representative) may review pertinent documents and may submit evidence and
arguments in writing to the Plan Administrator. The Plan Administrator may
decide the questions presented by the appeal and shall issue to the claimant a
written notice setting forth: (1) the specific reasons for the decision and
(2) specific reference to the pertinent provisions of the Plan or the absence of
pertinent provisions on which the decision is based. The notice shall be issued
within a period of time not exceeding 90 days after receipt of the request for
review provided that, if special circumstances should require, such period of
time may be extended for an additional 60 days commencing at the end of the
initial 90-day period. The decision of the Plan Administrator shall be final and
conclusive.   6.03.   Rights Not Assignable.       No distribution due any
Participant, beneficiary or Person under the Plan shall be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge in any way. Any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, or charge such distribution in any way shall be void.   6.04.
  Inability to Locate Participants and Beneficiaries.       Each Participant or
beneficiary entitled to receive a distribution under the Plan shall keep the
Plan Administrator advised of his or her current address. If the Plan
Administrator is unable to locate a Participant or beneficiary to whom a
distribution is due under the Plan, the Participant or beneficiary shall be
considered Separated from Service and the total amount payable to such
Participant or beneficiary shall be forfeited if not paid within 90 days after
such Separation.

11 of 13



--------------------------------------------------------------------------------



 



6.05.   Withholding Taxes.       The Plan Administrator may make any appropriate
arrangements to deduct from all Deferrals and distributions hereunder any taxes
that the Plan Administrator reasonably determines to be required by law to be
withheld from such Deferrals and distributions.   6.06.   Certain Rights
Reserved.       Nothing in the Plan shall confer upon any employee of the
Corporation or other Person the right (1) to continue in the employment or
service of the Corporation or affect any right that the Corporation may have to
terminate the employment or service of (or to demote or to exclude from future
participation in the Plan) any such employee or other Person at any time for any
reason, or (2) to participate in the Plan.   6.07.   Severability.       If any
provision of the Plan is held unlawful or otherwise invalid or unenforceable in
whole or in part, such unlawfulness, invalidity, or unenforceability shall not
affect any other provision of the Plan or part thereof, each of which shall
remain in full force and effect. If the making of any distribution or the
provision of any other benefit required under the Plan is held unlawful or
otherwise invalid or unenforceable, such unlawfulness, invalidity or
unenforceability shall not prevent any other distribution or benefit from being
made or provided under the Plan, and, if the making of any distribution in full
or the provision of any other benefit required under the Plan in full would be
unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity, or unenforceability shall not prevent such distribution or benefit
from being made or provided in part, to the extent that it would not be
unlawful, invalid, or unenforceable, and the maximum distribution or benefit
that would not be unlawful, invalid, or unenforceable shall be made or provided
under the Plan.   6.08.   Titles and Headings Not to Control.       The titles
to Articles and the headings of Sections, subsections, paragraphs, and
subparagraphs in the Plan are placed herein for convenience of reference only
and, as such, shall have no force or effect in the interpretation of the Plan.  
6.09.   Governing Law.       The Plan and all determinations made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of New York, without regard for its conflict of law principles.  
6.10.   Limitations.       A Participant shall not have any interest in any
Deferral credited to his or her Account(s) until it is paid in accordance with
the Plan. All amounts deferred under the Plan shall remain the sole property of
the Corporation, subject to the claims of its general creditors and available
for use by the Corporation for whatever purposes are desired. With respect to
the Deferrals, a Participant shall be merely a general creditor of the
Corporation and the obligation of the Corporation hereunder shall be purely
contractual and may or may not be funded or secured in any way.   6.11.  
Statements of Account.       Account statements shall be sent to Participants as
soon as practicable on a quarterly basis following the close of each three-month
valuation period.

12 of 13



--------------------------------------------------------------------------------



 



6.12.   Administrative Expense.       The entire expense of offering and
administering the Plan shall be borne by the Corporation unless otherwise
determined by the Plan Administrator.

13 of 13